10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 19-12300-mkn Doc 52. Entered 05/07/19 23:52:40 Page 1 of 6

MICHAEL D. MAZUR, ESQ.
Nevada Bar No. 011202

4145 W Ali Baba Ln Suite A

Las Vegas, NV 89118

Telephone: (702) 564-3128
Facsimile: (702) 564-3175
complaint@mazurbrooks.com
General Counsel, CWNEVADA LLC

UNITED STATES BANKRUPTCY COURT

DISTRICT OF NEVADA

Case No.: 19-BK-12300-MKN
In re:
CHAPTER 11
CWNEVADA LLC.
Hearing Date: May 15, 2019
Debtor.
Hearing Time: 10:30 a.m.

 

DECLARATION OF BRIAN C. PADGETT IN SUPPORT OF DEBTOR’S OPPOSITION

TO CREDITORS’ MOTION TO DISMISS AND ALL JOINDERS THERETO

I, BRIAN C. PADGETT, declare:

1. I am the Manager of BCP Holding 7, LLC, the Manager of Debtor, CVWNEVADA
LLC. I have personal knowledge of the facts set forth below and if called as a witness, I could and
would competently testify to the truth thereof.

2. I make this Declaration in support of CWNEVADA LLC’s (“CWNevada”)
Opposition to 4Front Advisors, LLC’s Motion to Dismiss Bankruptcy Petition and All Creditors’
Joinders thereto.

3. I am a cancer winner ("CW"), or cancer survivor. I founded CWNevada to provide
cannabis to those in need of an alternative and holistic health service. I have worked diligently to
find individuals who he thought were like-minded to support his mission to cultivate legal cannabis

for a cause.

 
10
U1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 19-12300-mkn Doc 52. Entered 05/07/19 23:52:40 Page 2 of 6

4. CWNevada is a holder of specialized and privileged licenses to cultivate, produce,
and distribute cannabis for medical and recreational purposes in Nevada.

5. Since its infancy, CWNevada has become a premier cannabis distributor, now
supplying medical and recreational marijuana through a number of facilities, including in Nye
County and in Clark County, Nevada.

6. In addition, CWNevada produces and distributes products containing CBD. In
August 2018, the U.S. Food and Drug Administration approved Epidiolex (cannabidiol) [CBD] oral
solution for the treatment of seizures associated with two rare and severe forms of epilepsy, Lennox-
Gastaut syndrome and Dravet syndrome, in patients two years of age and older.!

7. In 2014, CWNevada entered into a contract for consulting services with 4Front. A
dispute arose and a lawsuit was filed in Clark County District Court. On March 14, 2019, the
arbitration award was reduced to a final judgment in the amount of $4,987,092.29 in favor of 4Front
and against CWNevada. 4Front is an unsecured creditor.

8. On April 16, 2019, CWNevada filed its Voluntary Petition for Chapter 11 relief of
the Bankruptcy Code. The filing was not made for an improper purpose, but rather to seek federal
protection in order to reorganize and restructure CWNevada since it is involved in at least 9 lawsuits.

9. No disclosure statement or plan of reorganization has been filed. CWNevada will
file its proposed plan and disclosure statement in good faith pursuant to 11 U.S.C. §1121.

10. | CWNevada has an active and current Workers Compensation and Employers
Liability Insurance Policy in effect from Benchmark Insurance Company (the “Policy”). The Policy
is in effect from April 26, 2019 through April 26, 2020. A true and correct copy is attached to the
Opposition as Exhibit A.

11. ©CWNevada has an active and current Employee Health Benefits Insurance Plan in
effect through Health Plan of Nevada (the “Policy”). The Policy is in effect from April 8, 2019. A
true and correct copy is attached to the Opposition as Exhibit B.

 

" Statement from FDA Commissioner Scott Gottlieb, M.D., on signing of the Agriculture Improvement Act and the

agency’s regulation of products containing cannabis and cannabis-derived compounds. December 20, 2018.
https./Avww fda 20v/news-events/press-announcements/statement-fda-commissioner-scott-gottlicb-md-signing-agriculture-improvement-act-and-

agencys

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 19-12300-mkn Doc 52. Entered 05/07/19 23:52:40 Page 3 of 6

12. | CWNevada has an active and current Commercial Auto Insurance policy in effect
through Progressive Commercial (the “Policy”). The Policy is in effect from April 8, 2019 through
August 24, 2019. A true and correct copy is attached to the Opposition as Exhibit C.

13. | The Nevada Department of Taxation taxes were paid on April 23, 2019 in the amount
of $81,850. A true and correct copy is attached to the Opposition as Exhibit D.

14. The CWNevada is actively engaged in multiple lawsuits in Clark County District
Court and Justice Court. Bankruptcy Court can provide a better economy for each lawsuit and a
more efficient administration. Of the current pending litigation matters, each have been assigned to
various departments, in various courts. Further, each are at various stages of the litigation process.
Not all lawsuits have been answered, some are in discovery phase, some in trial phase and appeal.

15. Additionally, Renaissance one landlord has filed for unlawful detainer in an attempt
to evict CWNevada from a commercial lease which is critical to the CWNevada’s operations.
Bankruptcy Court is necessary to achieve an effective reorganization of the CWNevada with the
ability to accept or reject certain contracts and lease agreements. The Justice Court cannot protect
CWNevada in the unlawful detainer action. Further, CWNevada has been placed in this financial
situation due to a settling party defaulting upon its payment obligations to CWNevada pursuant to
a confidential settlement agreement.

16. | CWNevada and the creditors have not reached an agreement out-of-court prior to the
filing of the Chapter 11 bankruptcy petition. Further, CWNevada and creditors have not reached
an agreement after the filing of the petition.

17. The pending receivership matter was recently filed after final judgment was entered
in March 14, 2019. It was based upon the collection of the judgment held by 4Front.

18. CWNevada filed this petition for bankruptcy protection so that it may reorganize and
restructure, obtain new financing and pay-off all creditors pursuant to its plan of reorganization.
The Debtor respectfully request this Court to deny Unsecured Motion to Abstain or Dismiss
pursuant to §305(a).

19. CWNevada strongly believes that it can successfully restructure and that there will
sufficient assets to pay-off each of its creditors. Thus, CWNevada should be able to propose a plan
that has a reasonable possibility of being confirmed.

20. Debtor is in the process of establishing banking relationships at these very same

banks that 4Front has established its relationships with.

 
10
il
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 19-12300-mkn Doc 52. Entered 05/07/19 23:52:40 Page 4 of 6

I declare under penalty of perjury under the laws of the United States and the State of
Nevada that the foregoing is true and correct.
Executed this 7 day of May 2019 in Las Vegas, Nevada.

BCP HOLDING 7, LLC
MANAGER OF CWNEVADA LLC

   

“BRIAN C. PADGETT
Manager, BCP Holding 7, LLC

 
10
11
12
13
14
15
16
17
18
i)
20
21
22
23
24
25
26
27
28

 

 

Case 19-12300-mkn Doc 52. Entered 05/07/19 23:52:40 Page 5 of6

CERTIFICATE OF SERVICE

I HEREBY CERTIFY that on the 7" day of May 2019, that I served one (1) copy of the
foregoing document titled DECLARATION OF BRIAN C. PADGETT IN SUPPORT OF
DEBTOR’S OPPOSITION TO CREDITORS’ MOTION TO DISMISS AND ALL
JOINDERS THERETO was electronically served upon the following parties at the address listed

via the U.S. Bankruptcy Court’s Electronic File and Serve program (CM/ECF):

JUSTIN L. CARLEY on behalf of Creditor 4FRONT ADVISORS LLC
jcarlev@swiaw.com, rlengsavath@swlaw.com:DOCKET LAS@swlaw.com

CHARLES E. GIANELLONI on behalf of Creditor 4FRONT ADVISORS LLC
cgianelloni@swlaw.com, jmath@swlaw.conumfull@swlaw.com:jstevenson@swilaw.com:docket_las@swlaw.com

KARA B. HENDRICKS on behalf of Creditor GREEN PASTURES FUND, LLC
hendricksk@etlaw.com, lvlitdock@etlaw.com:flintza@gtlaw.com

 

KARA B. HENDRICKS on behalf of Creditor GREEN PASTURES GROUP, LLC
hendricksk@gtlaw.com, lvlitdock@gtlaw.com:flintza@etlaw.com

KARA B. HENDRICKS on behalf of Creditor GROWTH OPPORTUNITIES, LLC
hendricksk@etlaw.com, lvlitdock@gtlaw.com:flintza@etlaw.com

KARA B. HENDRICKS on behalf of Creditor JAKAL INVESTMENTS, LLC
hendricksk@etlaw.com, lvlitdock@ztlaw.com:flintza@gtlaw.com

KARA B. HENDRICKS on behalf of Creditor JONATHAN S. FENN REVOCABLE TRUST
hendricksk@gtlaw.com, lvlitdock@gtlaw.com:flintza@etlaw.com

BRIAN E HOLTHUS on behalf of Creditor HIGHLAND PARTNERS NV LLC
bankruptey@juww.com, bankruptcy@juwlaw.com:mw@juwlaw.com:kom@juwlaw.com

BRIAN E HOLTHUS on behalf of Creditor MI-CW HOLDINGS LLC
bankruptcy@juww.com, bankruptcy@juwlaw.com:mw@juwlaw.com:kom@juwlaw.com

BRIAN E HOLTHUS on behalf of Creditor MI-CW HOLDINGS NV FUND 2 LLC
bankruptcy@juww.com, bankruptcy(@juwlaw.com:mw@juwlaw.com:kom@juwlaw.com

L. EDWARD HUMPHREY on behalf of Creditor THE CIMA GROUP LLC
ed(@hiawnv.com, caroline@hlawnv.com

DAVID S, LEE on behalf of Interested Party TMOTHY SMITS VAN OYEN
dlee@lee-lawfirm.com, crenwick@lee-lawfirm.com

DAVID S. LEE on behalf of Plaintiff TIMOTHY SMITS VAN OYEN
dlee@lee-lawfirm.com, crenwick@lee-lawfirm.com

MICHAEL D MAZUR on behalf of Debtor CWNEVADA LLC
complaint@mazurandbrooks.com, mmazur(@mazurandbrooks.com

 
10
11
12
13
14
15
16

18
19
20
21
22
23
24
25
26
27
28

Case 19-12300-mkn Doc 52 Entered 05/07/19 23:52:40 Page 6 of 6

CHRISTOPHER MILTENBERGER on behalf of Creditor GREEN PASTURES FUND, LLC
MILTENBERGERC@GTLA W.COM

BOB L. OLSON on behalf of Creditor 4FRONT ADVISORS LLC
bolson@swlaw.com,
mfull@swlaw.com:jmath@swlaw.com:docket_las@swlaw.com;jstevenson@swlaw.com:nkanute@swlaw.com

 

 

CHARLENE N RENWICK on behalf of Plaintiff TIMOTHY SMITS VAN OYEN
crenwick@lee-lawfirm.com

JEFFREY R. SYLVESTER on behalf of Creditor ALI BABA, LLC
jetf@sylvesterpolednak.com, bridget(@sylvesterpolednak.com:kellye@sylvesterpolednak.com

JEFFREY R. SYLVESTER on behalf of Creditor FORTRESS OAKRIDGE, LLC
jeff@sylvesterpolednak.com, bridget@sylvesterpolednak.com:kellye@sylvesterpolednak.com

 

 

 

U.S. TRUSTEE - LV - 11
USTPRegion17.lv.ecf@usdoj.gov

RYAN J. WORKS on behalf of Creditor MC BRANDS, LLC
rworks@mcedonaldcarano.com, kkirn@medonaldcarano.com:berubb@medonaldcarano.com

/s/ Dianna Mullis
Employee of Attorney

 

 
